Order unanimously affirmed, with $20 costs and disbursements to the respondents on the authority of Matter of Aliotta V. Finegan (252 App. Div. 855). There is cogent argument for a policy contrary to that applied in the Aliotta ease. However, there is no way of distinguishing the case and the commission shows no reason why it could not have obtained corrective legislation or regulation since the decision in the Aliotta case in 1937. Present — Peek, P. J., Dore, Cohn, Breitel and Bastow, JJ. [See post, p. 793.]